"




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                   EUGENE DIVISION


    KEVIN MARK MCFARLAND,                                           6:19-cv-01066-MK
                                                                OPINION AND ORDER
                 Plaintiff,
          V.


    STATE OF OREGON, COUNTY OF LANE,
    LANE COUNTY CIRCUIT COURT,
    PATRICIA PERLOW, and DEBORAH STOLL,

                 Defendants.



    AIKEN, District Judge:

          Magistrate    Judge    Mustafa   Kasubhai    has   filed   his   Findings   and

    Recommendation ("F&R'') (doc. 12) recommending that the Court GRANT plaintiffs

    Application to Proceed in Forma Pauperis (doc. 2) and Motion for Appointment of Pro

    Bono Counsel (doc. 9) and DISMISS, with prejudice, the claim against Deborah Stoll

    in her individual capacity. This case is now before me. See 28 U.S.C. § 636(b)(l)(B)

    and Fed. R. Civ. P. 72(b).




    PAGE 1- ORDER
•.


·.
            No objections have been timely filed.         Although this relieves me of my

     obligation to perform a de nova review, I retain the obligation to "make an informed,

     final decision." Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir.

     1983), overruled on other grounds, United States v. Reyna-Tapia, 328 F.3d 1114,

     1121-22 (9th Cir. 2003) (en bane). The Magistrates Act does not specify a standard

     of review in cases where no objections are filed. Ray v. Astrue, 2012 WL 1598239, *1

     (D. Or. May 7, 2012).           Following the recommendation of the Rules Advisory

     Committee, I review the F&R for "clear error on the face of the record[.]" Fed. R. Civ.

     P. 72 advisory committee's note (1983) (citing Campbell v. United States District

     Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v. Vann, 535 U.S. 55,

     64 n.6 (2002) (stating that, "[i]n the absence of a clear legislative mandate, the

     Advisory Committee Notes provide a reliable source of insight into the meaning of' a

     federal rule). Having reviewed the file of this case and Magistrate Judge Clarke's

     order, I find no clear error.

            Thus, I adopt Magistrate Judge Kasubhai's F&R (doc. 12) in its entirety.

     Accordingly, the claim against Deborah Stoll in her. individual capacity is

     DISMISSED with prejudice. Plaintiffs Application to Proceed IFP (doc 2) and Motion

     for Appointment of Pro Bono Counsel (doc. 9) are GRANTED

            IT IS SO ORDERED.

            Dated thisd-4Jj_Y of January, 2020.




                                              Ann Aiken
                                      United States District Judge

     PAGE 2 - ORDER
